NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                      2007-3239



                              ERNESTINE YOUTSLER,

                                                            Petitioner,

                                          v.


                     OFFICE OF PERSONNEL MANAGEMENT,

                                                            Respondent.


        Norman Jackman, Jackman & Roth LLP, of Cambridge, Massachusetts, agrued
for petitioner.

       Ellen M. Lynch, Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, argued for respondent. With her on
the brief were Peter D. Keisler, Acting Attorney General, Jeanne E. Davidson, Director,
and Franklin E. White, Jr., Assistant Director. Of counsel on the brief was Jo Ann
Chabot, Office of the General Counsel, Office of Personnel Management, of
Washington, DC.

Appealed from: United States Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.



     United States Court of Appeals for the Federal Circuit
                                    2007-3239

                             ERNESTINE YOUTSLER,

                                                     Petitioner,

                                         v.

                     OFFICE OF PERSONNEL MANAGEMENT,

                                                     Respondent.




                                 Judgment
ON APPEAL from the       Merit Systems Protection Board

In CASE NO(S).           SF0831060632-I-1.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, SCHALL and PROST, Circuit Judges).


                         AFFIRMED. See Fed. Cir. R. 36.


                                       ENTERED BY ORDER OF THE COURT



DATED December 10, 2007                /s/ Jan Horbaly
                                      Jan Horbaly, Clerk